DETAILED ACTION
Acknowledgements
The amendment filed 1/25/2022 is acknowledged.
Claims 1-11 and 13-17 are pending.
Claims 1-6, 11, and 17 are withdrawn.
Claims 7-10 and 13-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 1/25/2022 is acknowledged.  The traversal is on the ground(s) that the claims directed to Species C are dependent on the independent claims, which indicates that they are not independent or distinct from the claims of Species B.  This is not found persuasive because claims 11 and 17 recite “performing the generating the second proposal digest if it is detected that the first transaction hash matches the second transaction hash.” Thus, claims 11 and 17 require that the second proposal digest only be generated if the first and second transaction hashes match, while claims 7 and 13, as well as claims 9 and 15 allow for the second proposal digest to be generated regardless of whether the transaction hashes match. Therefore, claims 7, 9, 13, and 15 encompass embodiments in which the second proposal digest is generated and compared with the first proposal .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 11, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 7-10 are directed to a method, claims 13-16 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite verifying the correctness of a consensus proposal which involves a first party preparing a first proposal having a first value, a second party comparing the first value to a second value and accepting the proposal if they match, which is an abstract idea. Specifically, the claims recite “initiating . . . a consensus proposal comprising a first proposal digest generated based on a first last block hash . . .,” in response to the consensus proposal, generating . . . a second proposal digest based on a second last block . . .,” participating in . . . a consensus on the consensus proposal if it is detected that the first proposal digest matches the second proposal digest, and not participating in . . . the consensus on the consensus proposal if it is detected that the first proposal digest does not match the second proposal digest,” wherein the first last block hash is one or more hash values of one or more closest blocks previous to a latest block in a distributed ledger . . . and the second last block hash is one or more hash values of one or more closest blocks previous to a latest block in a distributed ledger . . .,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a method in which a transaction data is verified before being accepted and stored, which is a commercial interaction. Additionally, the abstract idea recited in the claims also fall within the “mental processes” grouping of abstract ideas because it describes a process in which See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as first and second consensus nodes of a consortium blockchain performing the steps and maintaining the hashes and distributed ledgers, merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of “initiating . . . a consensus proposal comprising a first proposal digest generated based on a first last block hash . . .,” in response to the consensus proposal, generating . . . a second proposal digest based on a second last block . . .,” participating in . . . a consensus on the consensus proposal if it is detected that the first proposal digest matches the second proposal digest, and not participating in . . . the consensus on the consensus proposal if it is detected that the first proposal digest does not match the second proposal digest,” wherein the first last block hash is one or more hash values of one or more closest blocks previous to a latest block in a distributed ledger . . . and the second last block hash is one or more hash values of one or more closest blocks previous to a latest 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a first and second consensus nodes of a consortium blockchain to perform the steps and maintain 
           Dependent claims 8-10 and 14-16 further describe the abstract idea of verifying the correctness of a consensus proposal which involves a first party preparing a first proposal having a first value, a second party comparing the first value to a second value and accepting the proposal if they match. Specifically, claims 8, 10, 14, and 16 further describe characteristics of the hashes, but do not require any steps or functions to be performed, and claims 9 and 15 further describe the steps involved in generating the values and participating in the consensus, which is part of the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the first last block hash is one or more hash values of one or more closest blocks previous to a latest block in a distributed ledger maintained by the first consensus node, and the second last block hash is one or more hash values of one or more closest blocks previous to a latest block in a distributed ledger maintained by the second consensus node.” Claim 13 recites a similar limitation. It unclear what “closest blocks previous to a latest block” means, and specifically what these blocks are “closest” to. Therefore, this limitation is unclear to one of ordinary skill. 
Claims 8-10 and 14-16 are also rejected as each depends on either claim 7 or 13.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan, N., "FAST: A MapReduce Consensus for High Performance Blockchains", BlockSys '18, November 4, 2018, Shenzhen, China (“Khan”).
Regarding claims 7 and 13, Khan discloses a consensus method for a blockchain based on a Byzantine fault tolerance algorithm, and an electronic device based on a Byzantine fault tolerant algorithm, the electronic devices operating as a second consensus node of a consortium blockchain and comprising a processor; and a memory storing instructions executable by the processor the method, the method comprising:
initiating, by a first consensus node of a consortium blockchain, a consensus proposal comprising a first proposal digest generated based on a first last block hash maintained by the first consensus node (Khan p. 3, left column, items 2-4);
in response to the consensus proposal, generating, by a second consensus node of the consortium blockchain, a second proposal digest based on a second last block hash maintained by the second consensus node (Khan p. 3, left column, item 5; p. 4, section 5.1);
participating in, by the second consensus node, a consensus on the consensus proposal if it is detected that the first proposal digest matches the second proposal digest, and not participating in, by the second consensus node, the consensus on the consensus proposal if it is detected that the first proposal digest does not match the second proposal digest (Khan p. 4, section 5.1), 
wherein the first last block hash is one or more hash values of one or more closest blocks previous to a latest block in a distributed ledger maintained by the first consensus node, and the second last block hash is one or more hash values of one or 
Regarding claims 8 and 14, Khan discloses that the first last block hash is a hash value of a previous block of the latest block in the distributed ledger maintained by the first consensus node (Khan p. 3, left column, items 2-4; p. 4, section 5.1); and the second last block hash is a hash value of a previous block of the latest block in the distributed ledger maintained by the second consensus node (Khan p. 3, left column, item 5; p. 4, section 5.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Zeng, C., et al., "Pinocchio: A Blockchain-Based Algorithm for Sensor .
Regarding claims 9 and 15, Khan discloses that the consensus proposal further comprises the transaction set needing to be proposed (Khan p. 3, left column, items 2-5; p. 4, section 5.1).
Khan does not specifically disclose that the first proposal digest is generated based on the first last block hash and a first transaction hash of a transaction set needing to be proposed by the first consensus node; wherein the generating the second proposal digest based on the second last block hash maintained by the second consensus node comprises: generating the second proposal digest based on a second transaction hash of the transaction set in the consensus proposal and the second last block hash.
Zeng discloses that the first proposal digest is generated based on the first last block hash and a first transaction hash of a transaction set needing to be proposed by the first consensus node (Zeng p. 419 section III-A; p. 420 section III-B-2); 
wherein the generating the second proposal digest based on the second last block hash maintained by the second consensus node comprises: generating the second proposal digest based on a second transaction hash of the transaction set in the consensus proposal and the second last block hash (Zeng p. 419 section III-A; p. 420 section III-B-2; p. 420, section III-C-1).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Khan to use the first last block hash and a first transaction hash of a transaction set needing to be proposed to .

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Zeng as applied to claims 9 and 15 above, and further in view of Conley, et al. (US 2021/0073212) (“Conley”).
Regarding claims 10 and 16, Khan in view of Zeng does not specifically disclose that the first transaction hash is a root hash value of a Merkel tree corresponding to the transaction set determined by the first consensus node; and
the second transaction hash is a root hash value of a Merkel tree corresponding to a transaction set that is in the consensus proposal and determined by the second consensus node.
	Conley discloses that the first transaction hash is a root hash value of a Merkel tree corresponding to the transaction set determined by the first consensus node; and the second transaction hash is a root hash value of a Merkel tree corresponding to a transaction set that is in the consensus proposal and determined by the second consensus node (Conley ¶¶ 267, 365, 420, 426, 723).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Khan in view of Zeng to include the use of root hash value of a Merkle tree, as disclosed in Conley, in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685